                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


TRUSTEES OF THE PLUMBERS
AND PIPEFITTERS NATIONAL
PENSION FUND,^/fl/:,
           Plaintiffs,

        V.                                                     Civil Action No. l:19-cv-1137

JOHN J. FREEMAN,JR.& CO.,INC.
a/k/a JOHN J. FREEMAN & COMPANY,
                Defendant.


                                              ORDER


        On November 7, 2019, United States Magistrate Michael S. Nachmanoff entered a Report

and Recommendation (the "Report")in this case, recommending that defaultjudgment be entered

against Defendant John J. Freeman, Jr. & Co., Inc. also known as John J. Freeman & Company

and in favor of Plaintiffs Trustees of the Plumbers and Pipefitters National Pension Fund and

Trustees ofthe International Training Fund.

        Upon consideration ofthe record and Judge Nachmanoffs Report, to which no objections

have been filed, and having found no clear error,^

       The Court ADOPTS,as its own,the findings of fact and recommendations of the United

States Magistrate Judge, as set forth in the Report(Dkt. 23).

        Accordingly,

       It is hereby ORDERED that plaintiffs' amended motion for defaultjudgment(Dkt. 17)is


^ See Diamond v. Colonial Life & Acc. Ins. Co.,416 F.3d 310,315 (4th Cir. 2005)(in the absence
ofany objections to a magistrate's report,the court"need not conduct a de novo review,but instead
must 'only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.'").

                                                  1
